Citation Nr: 9930869	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by low back pain.

Entitlement to service connection for an undiagnosed illness 
manifested by symptoms involving the respiratory system.

Entitlement to service connection for an undiagnosed illness 
manifested by symptoms involving the skin, including a groin 
rash.

Entitlement to service connection for plantar warts of the 
right foot.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for hypertension.

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, fatigue, insomnia, and syncopal 
episodes.

Entitlement to service connection for an undiagnosed illness 
manifested by neck pain.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1981 to April 
1992, including a tour in the Southwest Asia theater during 
the Persian Gulf War (PGW) from December 10, 1990, to June 
14, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO decisions that denied service 
connection for the conditions listed on the first page of 
this decision.  The February 1994 RO rating decision also 
denied service connection for a psychiatric disability and 
prostatitis, and the veteran appealed these determinations.  
An October 1998 RO rating decision granted service connection 
for major depression with post traumatic stress disorder and 
prostatitis.  Hence, these issues are not for appellate 
consideration.

The issues of service connection for an undiagnosed illness 
manifested by symptoms involving the skin, including a groin 
rash; an undiagnosed illness manifested by headaches, 
fatigue, insomnia, and syncopal episodes; and an undiagnosed 
illness manifested by neck pain will be addressed in the 
remand portion of this decision.



FINDINGS OF FACT


1.  The veteran's low back condition in service was acute and 
transitory, and resolved without residual disability; a 
current chronic low back disorder or objective indications of 
an undiagnosed illness manifested by low back pain are not 
found.

2.  The veteran's respiratory problems in service, including 
bronchitis, were acute and transitory, and resolved without 
residual disability; a current chronic respiratory disorder 
or objective indications of an undiagnosed illness manifested 
by symptoms of the respiratory system are not found.

3.  The veteran has not submitted competent (medical) 
evidence showing that he currently has plantar warts of the 
right foot.

4.  The veteran does not have bilateral hearing loss for VA 
compensation purposes.

5.  The veteran has not submitted competent (medical) 
evidence showing that he currently has persistent 
hypertension.




CONCLUSIONS OF LAW

1.  An undiagnosed illness manifested by low back pain was 
not incurred in or aggravated by active service, nor may such 
a disorder be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303, 3.317 (1998).

2.  An undiagnosed illness manifested by symptoms involving 
the respiratory system was not incurred in or aggravated by 
active service, nor may such a disorder be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1118, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303, 
3.317 (1998).

3.  The claim for service connection for plantar warts of the 
right foot is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran does not have bilateral hearing loss that may 
be considered to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.385 
(1998).

5.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Undiagnosed Illness Manifested 
by Low Back Pain

Service medical records show that the veteran was seen for 
low back problems in 1981 and 1987.  The impressions were 
muscle strain.

VA and private medical reports show that the veteran was 
treated and evaluated for various medical problems in the 
1990's.  The more salient medical reports with regard to his 
claim for service connection for an undiagnosed illness 
manifested by low back pain are discussed in this section of 
the Board's decision.

The veteran underwent a VA orthopedic examination in October 
1993.  He gave a history of chronic soreness of the low back.  
The diagnosis was normal low back examination.

The veteran underwent a Persian Gulf Registry examination in 
October 1996.  There were no complaints or findings pertinent 
to a low back condition.

The veteran and his wife testified at a hearing in April 
1998.  The testimony was to the effect that the veteran had 
frequent episodes of low back pain associated with 
prostatitis.  The veteran's testimony and statements were 
also to the effect that he has a low back disability that had 
its onset in service and/or an undiagnosed illness manifested 
by low back pain due to experiences during the PGW.

The veteran's claim for service connection for an undiagnosed 
illness manifested by low back pain is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. §§ 1113, 1117, 1118 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1998).

The service medical records show that the veteran was treated 
for low back problems, but the clinical findings in service 
are insufficient to demonstrate the presence of a chronic low 
back disability.  38 C.F.R. § 3.303(b).  Nor do the post 
service medical records demonstrate the presence of a chronic 
low back disability or objective indications, that is 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician or non-medical 
indicators that are capable of independent verification, of 
an undiagnosed illness manifested by low back pain.  
38 C.F.R. § 3.317(a)(2).

The veteran and his wife testified to the effect that the 
veteran has chronic low back problems associated with 
prostatitis, but this lay evidence is insufficient to 
demonstrate the presence of a chronic low back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor does this 
evidence constitute objective indications of an undiagnosed 
illness manifested by low back pain.  Any symptoms associated 
with the veteran's service-connected prostatitis will be 
considered in the evaluation of that disorder.

After consideration of all the evidence, including the 
testimony, the Board finds that the veteran's low back 
condition in service was acute and transitory, and resolved 
without residual disability.  The Board also finds that the 
medical evidence does not demonstrate the presence of a 
current chronic low back disability and that the evidence, 
including lay statements, do not show objective indications 
of an undiagnosed illness manifested by low back pain.  
Hence, the preponderance of the evidence is against the 
claim, and it is denied.


II.  Service Connection for an Undiagnosed Illness Manifested 
by Symptoms Involving the Respiratory System

Service medical record show that the veteran was seen for 
respiratory problems and that bronchitis was diagnosed in 
July 1991.  

VA and medical records show that the veteran was treated and 
evaluated for various conditions in the 1990's.  The more 
salient medical reports with regard to his claim for an 
undiagnosed illness manifested by symptoms involving the 
respiratory system are discussed in this section of the 
Board's decision.

VA X-rays of the veteran's chest in April 1992 were negative 
for air space disease.  

The veteran underwent a VA medical examination in June 1992.  
He complained of occasional mild shortness of breath.  His 
lungs were clear to percussion and auscultation.  X-ray of 
his chest revealed no abnormalities.  Pulmonary function 
studies were incomplete.  The diagnosis was history of 
bronchitis, recovered.

At the Persian Gulf Registry examination in October 1996 the 
veteran stated that he thought he had pneumonia in service as 
well as bronchitis.  His respiratory system was normal.  The 
diagnosis was history of bronchitis with possible pneumonia.

The veteran and his wife testified at a hearing in April 1998 
to the effect that the veteran has some sort of undiagnosed 
respiratory illness associated with service in the PGW.  
Statements and testimony from the veteran are also to the 
effect that he has a respiratory disorder that began in 
service.

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

The requirements for establishing service connection for a 
disorder, including an undiagnosed illness due to service in 
the PGW, are noted in Section I of this decision.  

The service medical records reveal that the veteran was seen 
for respiratory problems and that bronchitis was diagnosed.  
The clinical findings in service, however, are insufficient 
to demonstrate the presence of a chronic respiratory 
disorder.  38 C.F.R. § 3.303(b).  Nor do the post-service 
medical records demonstrate the presence of such a disorder 
or of objective indications of an undiagnosed illness 
manifested by symptoms involving the respiratory system.

The veteran and his wife testified to the effect that the 
veteran has an undiagnosed illness manifested by symptoms 
involving the respiratory system due to the veteran's service 
in the PGW, but there no objective indications, lay or 
medical, of such an undiagnosed disorder.  Under the 
circumstances in this case, the Board finds that the 
veteran's respiratory problems in service were acute and 
transitory, and resolved without residual disability.  It is 
also the determination of the Board that the evidence does 
not demonstrate the presence of a chronic respiratory 
disorder or objective indications of an undiagnosed illness 
manifested by symptoms involving the respiratory system.  
Hence, the preponderance of the evidence is against the 
claim, and it is denied.


III. Service Connection for Plantar Warts of the Right Foot


The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for plantar warts of the right foot; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on VA to assist him further in the development of the 
claim.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).


Service medical records show that the veteran had plantar 
warts debrided from his right foot in October 1989, and that 
this condition resolved without further treatment.  The post-
service medical records are negative for plantar warts of the 
right foot and the report of the veteran's VA skin 
examination in June 1992 indicates that the plantar wart 
condition was resolved.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence of the claimed disability.  Caluza, 7 Vet. App. 498.

In this case, there is no competent (medical) evidence 
demonstrating the presence of the claimed disability.  Hence, 
the claim for service connection for plantar warts of the 
right foot is not plausible, and it is denied as not well 
grounded.  

The Board notes that the RO denied the claim for service 
connection for plantar warts of the right foot on the merits 
and finds no prejudice to the veteran in appellate denial of 
the claim as not well grounded.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


IV.  Service Connection for Bilateral Hearing Loss


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A review of the service medical records reveals that hearing 
loss was not diagnosed in service.  At a VA audiometric 
examination in June 1992, the veteran had decibel thresholds 
of 10, 25, 20, 5, and 5 in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 hertz, respectively, and the speech 
recognition ability was 94 percent.  The decibel thresholds 
in the left ear at the same frequencies were 15, 20, 25, 5, 
and 5, and the speech recognition ability was 94 percent.  
The veteran has not undergone audiometric evaluation since 
June 1992.

The report of the veteran's VA audiometric examination in 
June 1992 shows that he does not meet the criteria of 
38 C.F.R. § 3.385 for service connection for hearing loss.  
Therefore, service connection for bilateral hearing loss is 
prohibited.  Under the circumstances in this case, the 
veteran's claim for service connection for bilateral hearing 
loss has no legal merit, and it is denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


V.  Service Connection for Hypertension

As noted above in Section III, the veteran has the obligation 
to submit evidence of a well grounded claim, that is a 
plausible claim, otherwise his claim must be denied as not 
well grounded as a matter of law.  38 U.S.C.A. § 5107(a).

The criteria for establishing service connection for a 
disability are noted in Section I of this decision.  A 
10 percent evaluation is warranted for hypertensive vascular 
disease (essential arterial hypertension) where the diastolic 
pressure is predominantly 100 or more.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104, Code 7101.  Note (1):  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.


With regard to the veteran's claim for service connection for 
hypertension, the service medical records show that his blood 
pressure was elevated on a few occasions, but on most 
occasions it was normal.  The records do not demonstrate the 
presence of persistent hypertension.  Nor do the post-service 
medical records reveal the presence of this disease.  At a VA 
general medical examination in June 1992, the veteran gave a 
history of hypertension in service, but hypertension was not 
found at this examination.  A claim for service connection of 
a disability is not well grounded where there is no medical 
evidence of the claimed disability.  Caluza, 7 Vet. App. 498.

After consideration of all the evidence, the Board finds that 
there is no competent (medical) evidence showing that the 
veteran currently has hypertension.  Therefore, his claim for 
service connection for this disability is not plausible, and 
it is denied as not well grounded.

The Board notes that the RO denied the claim for service 
connection for hypertension on the merits and finds no 
prejudice to the veteran in appellate denial of the claims as 
not well grounded.  Edenfield, 8 Vet. App. 384.



ORDER


Service connection for an undiagnosed illness manifested by 
low back pain is denied.

Service connection for an undiagnosed illness manifested by 
symptoms involving the respiratory system is denied.

The claims for service connection for plantar warts of the 
right foot and hypertension are denied as not well grounded. 

Service connection for bilateral hearing loss is denied.



REMAND

The report of the veteran's VA Persian Gulf Registry 
examination in October 1996 was not reviewed with regard to 
the claims for service connection for an undiagnosed illness 
manifested by symptoms involving the skin, including a groin 
rash; service connection for an undiagnosed illness 
manifested by headaches, insomnia, fatigue, and syncopal 
episodes; and service connection for an undiagnosed illness 
manifested by neck pain.  This examination report and the 
reports of the veteran's VA outpatient treatment in 1997 and 
1998 showing the presence of tinea cruris are relevant to 
these claims and should be reviewed by the RO and made the 
subject of a supplemental statement of the case prior to 
appellate consideration of these claims.  38 C.F.R. 
§ 20.1304(c) (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review all relevant 
evidence received with regard to the 
claims for service connection for an 
undiagnosed illness manifested by 
symptoms involving the skin, including a 
groin rash; service connection for an 
undiagnosed illness manifested by 
headaches, insomnia, fatigue, and 
syncopal episodes; and service connection 
for an undiagnosed illness manifested by 
neck pain since issuance of the statement 
of the case.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals







